--------------------------------------------------------------------------------


Exhibit 10.57
THIRD AMENDMENT
TO THE
PHELPS DODGE CORPORATION
SUPPLEMENTAL SAVINGS PLAN
 


 
 
Effective as of January 1, 1997, Phelps Dodge Corporation (the “Company”)
adopted the Phelps Dodge Corporation Supplemental Savings Plan as an amendment
and restatement of the supplemental savings provisions of the Comprehensive
Executive Non-qualified Retirement and Savings Plan of Phelps Dodge
Corporation.  The Plan was most recently amended and restated in its entirety
generally effective as of January 1, 2005 to bring it into documentary
compliance with Section 409A of the Internal Revenue Code and related Internal
Revenue Service guidance and proposed regulations (collectively, “Section
409A”).  The Plan was subsequently amended on two occasions.  Pursuant to
Sections 9.3 and 12.1 of the Plan, and as duly authorized by the Company, the
Benefits Administration Committee (“BAC”) may amend the Plan at any time,
prospectively or retroactively; provided, in relevant part, that (i) the
amendment shall not reduce the interest of any Participant in the Plan, and (ii)
no such amendment shall cause amounts to be paid in violation of Section 409A of
the Code.  The BAC has determined that it is necessary or desirable to further
amend the Plan in a manner that shall not reduce the interest of any Participant
and is consistent with the requirements of Section 409A.
 
 
 

--------------------------------------------------------------------------------

 
1.  This Amendment shall take effect as of the specific effective dates set
forth below.
 
 
2.  Section 8.2(b) of the Plan is hereby amended, effective January 1, 2005, by
inserting the following language after the fifth sentence in such section:
 
 
“Notwithstanding the immediately preceding sentence, and in accordance with the
transitional relief provided for calendar years 2006 and 2007 under Section 409A
of the Code, the Company, in its discretion, may also accept a revised election
form from any Participant, provided that the revised election shall take effect
only if:  (i) the Company receives such revised election form on or prior to
December 31, 2007, (ii) the Participant terminates employment on or prior to
December 31, 2007, and (iii) the revised election form complies with all
requirements in this Section 8.2(b) other than that contained in the immediately
preceding sentence.
 
 
3.  Section 8.2(b) of the Plan is further amended, effective January 1, 2005, by
inserting the following language at the end of the last sentence in such
section:
 
 “, provided that any election to change the form of distribution from
installment to lump sum made in accordance with the transitional relief provided
under Section 409A of the Code shall not be considered to be a prohibited
acceleration.”
 
 
4.  Effective April 4, 2007, the Plan is amended to add the following new
Section 4.4 (Special Discretionary Company Contributions) to provide as follows:
 
4.4 SPECIAL DISCRETIONARY COMPANY CONTRIBUTIONS


(a) ELIGIBILITY.  Participants eligible to receive Special Discretionary Company
Contributions pursuant to this Section 4.4 may be designated by the Employer
from time to time, in the Employer’s sole discretion, and any such designation
shall be reflected in Appendix A attached hereto.


(b) AMOUNT.  The determination of the amount of any Special Discretionary
Company Contributions to be made to an eligible Participant shall be made in the
sole discretion of the Employer and the amount contributed for the benefit of
any eligible Participant shall be set forth in Appendix A attached hereto.  This
amount and any and all investment earnings or losses thereon shall be allocated
to the Special Discretionary Company Contributions Account established under the
Plan for this purpose.  The Special Discretionary Company Contributions shall be
credited to the Participant’s Account as of the date set
 
 
2

--------------------------------------------------------------------------------

 
 
 forth in Appendix A, or as soon thereafter as administratively feasible, which
shall be incorporated into and made a part of the Plan.


(c) VESTING.  Participants shall always be one hundred percent (100%) vested in
amounts in the Participant’s Special Discretionary Company Contributions
Account.


(d) PAYMENT OF BENEFITS.  Payment of benefits from a Participant’s Special
Discretionary Company Contributions Account will be made in accordance with the
provisions of Section 8.1 (Time of Payment).
 
5. Effective April 4, 2007, Section 2.1(p) (DEFINITIONS-Employer Contributions
Accounts) is amended and restated in its entirety to provide as follows:
 
 
(p)           “Employer Contributions Account” means the Profit Sharing
Contributions Account, the Matching Contributions Account and the Special
Discretionary Company Contributions Account maintained for a Participant.
 
 
6. Effective April 4, 2007, a new Section 2.1(hh) (DEFINITIONS-Special
Discretionary Company Contributions Account) is added to the Plan to provide as
follows:
 
 
(hh) “Special Discretionary Company Contributions Account” means the Account
maintained to record the Special Discretionary Company Contributions made on
behalf of a Participant pursuant to Section 4.4 (Special Discretionary Company
Contributions).
 
 
7. Effective January 1, 2007, Section 9.3B (APPOINTMENT AND MEMBERSHIP OF THE
INVESTMENT COMMITTEE) is amended and restated in its entirety to provide as
follows:
 
9.3B                      APPOINTMENT AND MEMBERSHIP OF THE INVESTMENT
COMMITTEE.  The Investment Committee will consist of individuals holding the
following positions with the Company, or who are filling these positions on an
acting basis:  Assistant Treasurer; Director, Internal Audit; Senior Director,
Global Benefits; Director, Corporate and International HR Operations; Vice
President, Global Supply Chain and Information Services; and Vice President,
Southeastern Arizona, PDMC.  If, with respect to one or more of these positions,
the Company does not have a representative holding such title or filling such
position on an acting basis, then the individual serving on the Investment
Committee shall be the Company representative occupying a comparable position to
such title.
 
 
3

--------------------------------------------------------------------------------

 
The Assistant Treasurer shall serve as the chair of the Investment Committee and
the Investment Committee members shall appoint a secretary.  Membership of the
Investment Committee shall automatically change as the individuals holding the
designated positions change.  As individuals are added to or removed from the
Investment Committee due to changes in position, they may be asked to sign an
acceptance of their fiduciary responsibilities under the Plan or a resignation
from their fiduciary responsibilities under the Plan, but the appointments and
resignation will be effective automatically without the execution of such
documents.
 
8. Effective November 7, 2007, Section 9.3B (APPOINTMENT AND MEMBERSHIP OF THE
INVESTMENT COMMITTEE) is amended and restated in its entirety to provide as
follows:
 
 
9.3B                      APPOINTMENT AND MEMBERSHIP OF THE INVESTMENT
COMMITTEE. Effective November 7, 2007, the Investment Committee will consist of
the following employees of the Company:  David E. Brooks; Lyman D. Edwards; Eric
E. Kinneberg; Stacey G. Koon; and William D. Rech.  William D. Rech shall serve
as the chair of the Investment Committee and the Investment Committee members
shall appoint a secretary.  As individuals are added to or removed from the
Investment Committee, they may be asked to sign an acceptance of their fiduciary
responsibilities under the Plan or a resignation from their fiduciary
responsibilities under the Plan, but the appointments and resignation will be
effective automatically without the execution of such documents.
 
 
The remaining provisions of the Plan, as amended and restated on January 1, 2005
and as subsequently amended, shall remain in full force and effect.
 
 
IN WITNESS WHEREOF, the undersigned has executed this Third Amendment as of the
14th day of November, 2007.
 
PHELPS DODGE CORPORATION




By  /s/William D.
Rech                                                                         
      William D. Rech
      Vice President, Human Resources



 
4

--------------------------------------------------------------------------------

 

APPENDIX A






NAME
AMOUNT OF SPECIAL DISCRETIONARY COMPANY CONTRIBUTION
EFFECTIVE DATE OF SPECIAL DISCRETIONARY COMPANY CONTRIBUTION
Timothy R. Snider
$2,378,345.94
November 16, 2007






 
5

--------------------------------------------------------------------------------

 
